Citation Nr: 1342796	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The appellant served in the Army National Guard from 1973 to 1985; she had a period of Active Duty Training (ADT) from September to December 1974.  Presently at issue is a claim related to an injury incurred during a period of inactive duty training (IDT) in December 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, denied entitlement to service connection for a back injury.  The appellant now lives within the jurisdiction of the VA RO in Waco, Texas.  

The case was previously before the Board in July 2010 and July 2011.  In September 2012, the Board issued a decision denying the appellant's claim.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2013 order, the Court vacated the Board's decision and remanded the appellant's appeal to the Board pursuant to a Joint Motion for Remand. 

The appeal is REMANDED to the RO in Waco, Texas.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the appellant's claim is warranted to comply with the Joint Motion for Remand and to conduct further development that may assist in obtaining evidence relevant to the appellant's claim.

In the Joint Motion for Remand, the parties agreed that additional development was needed to satisfy VA's duty to assist the appellant in developing her claim.  These include (1) attempting to acquire treatment records from the Public Health Hospital in New Orleans; (2) attempting to acquire private treatment records from Dr. Bergeaux; (3) attempting to acquire records from the Defense Finance and Accounting System (DFAS) regarding military severance pay; and (4) ensuring compliance with the Board's prior July 2011 remand instruction relating to an adequate medical opinion.

The appellant claims she injured her back during service.  The service treatment records contain a Statement of Medical Examination and Duty Status (along with a statement from the appellant and from her Mess Sergeant) that indicate the appellant injured her back while working in the kitchen when she picked up a heavy pot of water.  This incident occurred on December 3, 1978 during a period of inactive duty for training.  The records do not show, however, that the appellant immediately sought treatment for this injury but rather that she sought treatment during her next period of inactive duty for training in January 1979.  At that time, she received treatment with a diagnosis of lumbosacral strain.

With regard to the records from Public Health Hospital, it appears that this is referring to a U.S. Marine Hospital that finally became named the U.S. Public Health Service Hospital.  As this was a military hospital, efforts should be undertaken to contact the National Personnel Records Center (NPRC) and ask it to search its records for any treatment for the appellant relating to the claimed back injury.  An Individual Sick Slip dated January 6, 1979, indicates the appellant was referred to Public Health Hospital.  The records also show she underwent physical therapy for her low back injury, which was completed in April 1979.  Thus, the records for the U.S. Public Health Service Hospital should be searched for the period of January through April of 1979 for treatment relating to the appellant's back injury in December 1978.

With regard to the treatment records by Dr. Bergeaux, the Board notes that this doctor appears to be the appellant's primary care physician as noted in other private treatment records in the claims file.  The appellant stated on her VA Form 9 that she was treated by Dr. Bergeaux for her low back injury but has not provided VA with a release for it to obtain his records nor has she provided them herself.  Thus, on remand, the appellant should be asked to either provide a release to VA to obtain these records or provide them herself.

With regard to the DFAS records relating to military severance pay, the Board notes that DFAS's response that was found inadequate (because the appellant was discharged from the Army National Guard in 1985, which was after the March 1975 date it said it did not have records prior to) was the result of an inadequate request.  The request to DFAS only identified as military service the appellant's initial period of active duty for training from September to December of 1974.  It did not advise DFAS that the appellant had continued serving in the Army National Guard until 1985.  Consequently, on remand, another request should be made to DFAS for any military severance pay that the appellant may have received in 1985 when she was discharged from the Army National Guard.

Finally, as to the compliance with the instructions set forth in the July 2011 remand, the Board finds that a new VA examination is warranted.  Since the November 2010 VA examination, the appellant has been moved and is now residing in Texas.  Furthermore, the Board finds that there are issues with the November 2010 VA examination report in addition to the VA examiner's failure to comply in the August 2011 addendum with the Board's July 2011 remand instruction to provide a more complete rationale for the opinion, including addressing additional evidence (i.e., the 1983 service treatment records that reference the appellant's complaints of back pain and the 1993 to 1994 private treatment records show a diagnosis of herniated nucleus pulposus).  

In addition to the 1993/1994 private treatment records showing disc disease, two prior VA examinations conducted in September 2004 and April 2006 resulted in a diagnosis of degenerative disc disease at the L5 level.  The November 2010 VA examiner, however, diagnosed the appellant to have degenerative joint disease, which is a different condition than degenerative disc disease.  Consequently, this raises a question as to the correct diagnosis of the appellant's current low back disorder.  In addition, as pointed out in the Joint Motion for Remand, the VA examiner failed to address the 1983 service treatment records and the 1993/1994 private treatment records in his August 2011 addendum to his November 2010 examination report despite being specifically asked to do so.  

The Board finds that the fact of the appellant's change of location since the last examination and the inadequacies of the November 2010 VA examination report and the August 2011 addendum thereto, that a new VA examination to obtain clarification of the appellant's exact diagnosis relating to her low back disorder and a proper medical nexus opinion with a complete rationale considering all the evidence of record, including the 1983 service treatment records and the 1993/1994 private treatment records, is warranted.

Finally, additional development should be accomplished that may result in evidence relevant to the appellant's claim.  The appellant has stated that she was placed on leave from the Army National Guard for three months after her injury.  There is nothing in the service treatment records to indicate the appellant was placed on medical leave although there may be something in her service personnel records, which have not been obtained.  Furthermore, the Board notes that, although the appellant has stated she was discharged from the Army National Guard in March 1985, there is no NGB Form 22 or other evidence confirming this.  Such should be in her service personnel records.  Consequently, on remand, the appellant's service personnel records should be obtained from the appropriate repository of such records.  If such records do not show that the appellant was on medical leave essentially from January to April of 1979, then DFAS should be contacted and asked to search for any records it may have relating to the appellant that would establish that she was on medical leave or did not receive pay during those months.

In addition, the appellant has stated that she lost time with her civilian employer after this injury and was out of work for six months.  (See June 2006 VA Form 9).  The appellant has not, however, provided any further information as to who her employer was at that time so that VA could seek information relating to this claim.  On remand, the appellant should be contacted and asked to provide the name and contact information of her employer at the time she was injured in December 1978 and was subsequently off work from for six months in 1979; and to provide, if necessary, a release for VA to obtain any records from this employer relating to this period of lost time from work she has stated was related to her low back injury in December 1978.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General of the State of Louisiana, or any other appropriate agency, and ask it to provide the appellant's service personnel records for her period of Army National Guard service from 1974 to 1985, to specifically include any documentation of medical leave in early 1979 and also the documentation (e.g., NGB Form 22) demonstrating the appellant's discharge from the Louisiana Army National Guard in 1985.

2.  Thereafter, contact DFAS and ask it to conduct the following searches for pay information relating to the appellant:
	a.  If the service personnel records obtained do not show that the appellant was on medical leave following her back injury in December 1978, then ask DFAS to conduct a search for any documentation showing she was not to be paid due to medical leave or to provide evidence that the appellant was not paid for any type of duty from January to April of 1979.
	b.  Advise DFAS that the appellant was a member of the Army National Guard from March 1974 until in or around March 1985 (or as demonstrated in the service personnel records) and ask it to search its records for evidence that the appellant was paid military severance pay in 1985.

3.  Contact the appellant and ask her to complete a release form authorizing VA to obtain the treatment records from Dr. Bergeaux, whom she identified in her VA Form 9 as providing treatment for her back disorder from 1983 to 1995.  The appellant should be advised that, in lieu of submitting a completed release form, she can submit these private medical treatment records to VA herself.  If the appellant provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant  and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  Contact the NPRC and ask it to conduct a search of the records of the Public Health Services Hospital for records from January 1979 to April 1979 relating to treatment for the appellant's back injury in December 1978.  A negative reply should be requested if records are not available.  If records are not available, a formal finding of unavailability should be made and a memorandum of such finding setting forth the efforts taken to locate said records associated with the claims file.  The appellant and her representative should be notified of any such formal finding of unavailability.

5.  After all additional available evidence has been obtained and associated with the claims file, the appellant should be scheduled for a VA spine examination.  The claims file should be provided to the examiner.

After reviewing the claims file and examining the appellant, the examiner should clarify the diagnosis of the appellant's low back disorder given the previous inconsistent diagnoses (as set forth above in the body of this remand).  Thereafter, for each current low back disorder found on examination, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disorder is related to any disease or injury incurred during service, specifically to the injury the appellant incurred in December 1978 when she lifted a heavy pot of water (as documented in her service treatment records).  In rendering an opinion, the examiner should consider the appellant's statements as to having continuing low back symptoms and her treatment therefor since the December 1978 injury.  

A complete explanation of the reasons for the conclusions and opinions expressed should be provided in a legible report.  The examiner should provide a thorough discussion of the evidence of record, to include the June 1983 service treatment record showing complaints by the appellant of back pain and the 1993 through 1994 private treatment records in the claims file.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After ensuring that all additional development has been accomplished and the VA examination report is adequate, the appellant's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


